OPINION
McCORMICK, Judge.
Appellant was convicted of aggravated robbery and punishment, enhanced by a pri- or felony conviction, was assessed at confinement for life. Appellant does not challenge the sufficiency of the evidence to support his conviction.
In a supplemental brief filed by counsel and in a pro se brief, appellant contends that the court’s charge is fundamentally defective as in Evans v. State, 606 S.W.2d 880 (Tex.Cr.App.1980). Although I believe Evans was wrongly decided, a majority of this Court, to which I must unwillingly bow, has recently decided that Evans is founded upon “sound logical reasoning” and is the law in this State. Hill v. State, 640 S.W.2d 879 (1982). For the reasons expressed in my dissenting opinion in Hill v. State, supra, I would overrule this ground of error. However, in view of Hill v. State, supra, and the majority’s rule therein, this ground of error is sustained.
The judgment is reversed and the cause remanded for a new trial.